Citation Nr: 0818811	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-21 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred for treatment on September 4, 2005 at 
Florida Hospital Waterman.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran has combined service connected disabilities 
of 100 percent to include a 100 percent disability rating for 
coronary artery disease; 10 percent for hypertension; and the 
veteran is also receiving special monthly compensation based 
on housebound criteria.  

2.  The care and services rendered to the veteran at a non-VA 
medical facility on September 4, 2005 were not authorized in 
advance.

3.  Treatment received by the veteran on September 4, 2005, 
was not for emergent conditions where delay would have been 
hazardous to life or health.

4.  At the time care and services were rendered to the 
veteran at a non-VA medical facility on September 4, 2005, VA 
facilities were feasibly available and an attempt to use them 
beforehand would have been considered reasonable by a prudent 
layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred on September 4, 2005 were 
not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-17.1008 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant 
must satisfy three conditions:  

(a) The care and services rendered were either:

(1) for an adjudicated service- connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

It is neither contended nor suggested by the record that the 
veteran had prior VA authorization to receive the medical 
care he was provided on September 4, 2005.


On his VA Form 9, Appeal to the Board of Veterans' Appeals, 
the veteran contends that he had complete numbness of the 
right leg and arm and his eyes could not focus and his mouth 
was drooping.  He indicated he went to the emergency room 
immediately because of past strokes.  He reported his blood 
pressure as 200/90.  The veteran stated that after he arrived 
the symptoms started to disappear.  He did not have knowledge 
of how long he was in the emergency room; however, he stated 
the nearest VA hospital was over an hour away.  

The medical records from Florida Hospital Waterman show that 
the veteran was seen in the emergency room for complaints of 
high blood pressure at 9:20 pm.  The veteran's blood pressure 
reading was 181/79.  The veteran complained of intermittent 
headache and hypertension all day.  Cardiac monitor showed 
normal sinus rhythm without ectopy.  The veteran was later 
sent home in stable condition at 11:20 pm.  The medical 
records from Florida Hospital Waterman do not indicate that 
the veteran experienced complete numbness of the right leg 
and arm and inability to focus his eyes and drooping of the 
mouth.

The veteran's claim for reimbursement was denied on the basis 
that the situation was non-emergent and a VA medical facility 
in the area was feasibly available to provide the same 
medical services rendered by the private hospital.  After 
review of the evidence of record, the Board concurs with this 
decision.

The veteran does not satisfy the above criteria.  There is no 
indication that the medical treatment he received on 
September 4, 2005 was for a medical emergency such that a VA 
facility was not feasibly available.  See Hennessey v. Brown, 
7 Vet. App. 143, 147 (1994) (defining a medical emergency as 
a sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action). Review of the 
record does not indicate that any attempt to use VA 
facilities beforehand or to obtain prior VA authorization for 
the services required would have been unreasonable, unsound, 
unwise, or not practicable.

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, reimbursement or payment 
by VA of the cost of unauthorized medical treatment provided 
on September 4, 2005 must be denied under these provisions.


The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177. The provisions of the Millennium Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);


(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2007).

However, in this case, the veteran does not satisfy at least 
one of the requisite criterion set forth above, and thus 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 cannot be granted.

Again there is simply no competent evidence in any of the 
associated records that the veteran's high blood pressure 
symptoms constituted a medical emergency.  His symptoms were 
not of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  In 
fact, the veteran did not seek immediate medical attention 
for the problem, rather he reported that he had hypertension 
and headache all day and was seen at the hospital at 9:20 pm 
and later released at 11:20 pm.  While the Board acknowledges 
that the symptoms may have required medical attention, the 
treatment does not meet the requirements for emergency 
services under 38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 
1725.

The evidence of record also shows medical services were 
feasibly available for the veteran's care from a VA medical 
center; therefore, he does not qualify for reimbursement 
under these provisions.  Likewise, the evidence does not 
otherwise reflect that the VA facility was closed or would 
have refused treatment of the veteran on September 4, 2005.  
Nor was he brought to Florida Hospital Waterman by ambulance 
personnel who may have determined that the nearest 
appropriate level of care was at the non-VA facility.  Rather 
the veteran made a choice of which hospital to visit, and his 
choice was the private hospital, not the VA facility.

Because the veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, reimbursement for any amount is 
prohibited.  The Board need not go into whether the veteran 
meets any of the other criteria, as the failure to meet one 
of them precludes payment.  Id.  Accordingly, for the reason 
stated above, reimbursement for medical treatment on 
September 4, 2005 under the provisions of 38 U.S.C.A. § 1725 
and 38 C.F.R. § 17.1002, must be denied.

In arriving at this decision, the Board notes that the only 
reports of a medical emergency come from the veteran.  As 
layman, however, he is only qualified to report evidence 
which is capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability or a 
determination that a particular situation constitutes a 
medical emergency.  38 C.F.R. § 3.159(a)(1)-(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, his opinion cannot be considered competent 
evidence to support his claim.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 2002).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). 

In this case, notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the veteran ineligible for the 
claimed benefit).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
September 4, 2005 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


